FILED IN
          RECEIVED In
        The Court of Appeals                                          The Court ofAppeals
            Sixth District            STATE OF TEXAS                      Sixth District
           SEP 0 9 2015
                               SIXTH APPELLATE DISTRICT
                                                                         SEP 0 9 2015
       Texarkana, Texas .                                              Texarkana, Texas
      Debra Autrey, Cierk
                                    COURT OF APPEALS                 Debra K. Autrey, Gtetfk

                               APPELLATE CASE NUMBER 06-15-0026-CV

                                 TRIAL COURT CASE NUMBER 80896




                                         September 8, 2015




         ROBERT YURIK                   PLANTIFF

                  VS.




         ERNESTINE PHILLIPS             DEFENDANT




        THIS DOCUMENT AND ITS CONTENTS SHALL SERVE AS A MOTION BY THE
        PLINTIFF TO DISPUTE THE CERTIFICATE OF SERVICE, STATEMENT OF FACTS
        AND ARGUMENT SUBMITTED BY THE DEFENDANT, ERNESTINE PHILLIPS. A
         FINAL CONCLUSION IS SUBMITTED BY THE PLAINTIFF TO THE COURT



v*\
                      TABLE OF CONTENTS



1.   STATEMENT OF FACTS
2.   ARGUMENT
3.   CONCLUSION
4.   CERTIFICATION OF SERVICE
5.   ATTACHMENTS/EVIDENCE
             MOTION TO DISPUTE THE DEFENDANT APPELLATE BRIEF
                                PLAINTIFF: ROBERT YURIK
                           DEFENDANT: ERNESTINE PHILLIPS




THE STATEMENT OF FACTS, REGARDING THE APPELLATE CASE REFERENCED ON THE COVER
PAGE OF THIS DOCUMENT, WAS SUBMITTED BY THE DEFENDANT TO THE COURT ON AUGUST
19, 2015, PERTHE CERTIFICATE OF SERVICE CERTIFIED BY THE DEFENDANT.

UPON RECEIPT OF THE DOCUMENT BY THE PLAINTIFF ON AUGUST 26, 2015, THIS MOTION WAS
IMMEDIATELY GENERATED AND IS RESPECTFULLY SUBMITTED TO THE COURT FOR
CONSIDERATION. THE FOLLOWING FACTS ARE IN DISPUTE:


   1. CERTIFICATE OF SERVICE: THE CERTIFICATE OF SERVICE, SIGNED BY THE DEFENDANT,
      CERTIFIES THAT THE COPY OF THE APPELLATE BRIEF WAS SUBMITTED BY THE
      DEFENDANT TOTHE COURT AND THE PLAINTIFF ON AUGUST 19, 2015.
            PER THE US POSTAL SERVICE STAMP ON THE ORIGINAL ENVELOPE ADDRESSED
            TO THE PLAINTIFF, THE COPY WAS NOT SUBMITTED UNTIL 5 DAYS LATER, ON
            AUGUST 24, 2015.


  2. STATEMENT OF FACTS-1: 'THE SIGNATURES WERE REVIEWED BY JUDGE BENCH AND IT
     WAS DETERMINED THAT ALL SIGNATURES WERE THE SAME AND ACCEPTED BY THE
     INSURANCE COMPANY."
            THE JUDGE DID NOT VALIDATE THE SIGNATURES TO BE THE SAME. THE
            OUTCOME FROM THE ORIGINAL TRIAL WAS THAT THERE WAS NOT ENOUGH
            EVIDENCE (IN ABSENCE OF A HANDWRITING EXPERT) TO INVALIDATE THE
           AUTHENTICITY OF THE SIGNATURES. THE STATEMENT WAS MADE BY THE COURT
           THAT THE SIGNATURES WERE SIMILAR, BUT YET DIFFERENT. AT NO TIME DID
           THE COURT VALIDATE THE AUTHENTICITY OF THE SIGNATURES.

           THE AUTHENTICITY OF THE SIGNATURES IS NOT WHAT IS UNDER APPEAL
           SUBMITTED BY THE PLAINTIFF.


  3. STATEMENT OF FACTS-2: "THE DATES WERE LISTED ON THE FINAL DOCUMENT WAS
     NEVER IN QUESTION, JUST THE SIGNATURES. MR. YURIK PROVIDED NOT
     DOCUMENTATION THAT FINAL SIGNATURE WAS NOT DARLENE TRAINOR'S."
          THE DATES ON THE FINAL DOCUMENT WERE DISCUSSED SPECIFICALLY IN THE
          INITIAL TRIAL. THE JUDGE NOTED THAT THE NUMBERS LISTED NEXT TO BOTH
          SIGNATURES WERE NOT A VALID DATE, BUT JUST A RANDOM STRING OF
          NUMBERS. THE JUDGE, HOWEVER, DID NOT RULE ON THE FACT THAT THE
          DOCUMENT CLEARLY STATES THE EFFECTIVE DATE OF THE DOCUMENT TO BE
           THE DATE OF THE SIGNATURE, BUT THERE IS NO APPARENT WAY TO DECIPHER
           WHAT THAT DATE IS.
            MR.     YURIK   PRESENTED   OTHER    LEGAL     DOCUMENTS    REGARDING   THE
            QUESTIONABLE SIGNATURES AS COMPARISON. THE JUDGE STATED THAT IN
           ABSENCE OF A HANDWRITING EXPERT, THE SIGNATURES COULD NOT BE
            INVALIDATED BY THE COURT. THE AUTHENTICITY OF THE SIGNATURES IS NOT
           WHAT IS UNDER APPEAL SUBMITTED BY THE PLAINTIFF.


4.   STATEMENT OF FACTS-3: "DARLENE TRAINOR HAD TO CALL THE INSURANCE COMPANY
     DIRECT TO GET THE FORM TO CHANGE THE BENEFICIARIES, AS SEEN BYTHE DATES THAT
     THE INSURANCE COMPANY SENT THE FORM TO DARLENE TAINOR. ALSO NOTE THAT
     ERNESTINE PHILLIPS WAS ON THE PREVIOUS BENEFIARY CHANGE AFTER THE DEATH OF
     HER HUSBAND, THAT A CLEAR INDICATOR           OF     HER INTENT TO   CHANGE HER
     BENEFICARY."
           THE ONLY DOCUMENT IN QUESTION HERE IS THE LAST SUBMITTED BENEFICIARY
           CHANGE FORM. THERE WAS NO FORM "AFTER THE DEATH OF HER HUSBAND"
           SUBMITTED TO THE COURT AT ALL THERE WAS ONE FORM SUBMITTED TO THE
           COURT PRIOR TO THE ONE IN DISPUTE HERE, AND IT NAMED ROBERT YURIK AS
           THE SOLE PRIMARY BENEFICIARY, WITH ERNESTINE PHILLIPS A CONTINGENT.

5.   ARGUMENT:      THE   BENEFICIARY CHANGE    FORM     IS AN   INSTRUMENT TO   RECORD
     CHANGES MADE TO THE LIFE INSURANCE POLICY, BUT AS EQUALLY AS INPORTANT, TO
     DETERMINE WHEN THOSE CHANGES SHOULD BE ENFORCED. IN THIS CASE, MR. YURIK
     CLAIMED THAT THE BENEFECIARY DOCUEMTS HAD BEEN FORGED. JUDGE BENCH
     REVIEWED THE DOCUMENTS THAT WERE PROVIDED INTO EVIDENCE OF THE COURT.
     JUDGE BENCH QUESTIONED THE PLAINTIFF AND THE DEFENDANT (THE DOCUMENTS
     THAT WERE PROVIDED TO JUDGE BENCH HAVE BEEN ATTACHED TO THIS DOCUMENT).
     AFTER REVIEW OF THE DOCUMENTS JUDGE BENCH RULED THAT THE SIGNATURES TO
     THE HANDWRITING ON ALL OF THE DOCUMENTS WERE IN FACT DARLENE TRAINOR'S
     AND THERE WAS NOT FORGED SIGNATURES. AT THAT TIME JUDGE BENCH RULED THAT
     THE LAST BENEFICIARY CHANGE SHOULD BE UPHELD AND RULED IN FAVOR OF THE
     DEFENDANT ERNESTINE PHILLIPS.


           THIS STATEMENT VALIDATES MS. PHILLIPS' INTEREST IN THE IMPORTANCE OF
           ENFORCABILITY WITH REGARD TO RECORDED CHANGES.


          THE SIGNATURES WERE NOT RULED AS AUTHENTIC BY THE JUDGE. JUDGE
           BENCH RULED THAT IN ABSENCE OF A HANDWRITING EXPERT, THE SIGNATURES
          COULD NOT BE RULED AS INVALID.
                                    CONCLUSION


MS. PHILLIPS HAS EXAGGERATED THE FACTS IN HER BRIEF AND DELIBERATELY WITHHELD
SUBMISSION OF THE BRIEF TO THE PLAINTIFF. SHE IS ATTEMPTING TO RE-ARGUE THE RULING
BASED ON AUTHENTICITY OF SIGNATURES, WHICH IS NOT IN DISPUTE HERE. THE ORIGINAL
APPLICATION SUBMITTED WITH HER BRIEF WAS NOT SUBMITTED AT THE INITIAL TRIAL, WAS
NOT IN QUESTION AT THE INITIALTRIAL, AND IS NOT IN QUESTION IN THIS APPEAL.


THE PLAINTIFF RESPECFTULLY REQUESTS A RULING OF THE FORM TO BE INVALID BASED ON
THE ENFORCABILITY OF THE BENEFICIARY CHANGE FORM BASED ON A STRING OF NUMBERS
ENTERED INTO THE DOCUMENT UPON SIGNATURE WHICH DOES NOT REPRESENT ANY
RECOGNIZABLE DATE FORMAT. SINCE THE DOCUMENT DOES NOT STATE IT IS ENFORCEABLE
UPON RECORD OF RECEIPT BY THE INSURANCE COMPANY, BUT RATHER THE DATE UPON
SIGNATURE; AND THERE IS NO POLICY OR PRECIDENT SUBMITTED BY ANY PARTY STATING A
DEFAULT MEASURE; THE ENFORCABILITY OF THIS DOCUMENT IS IN QUESTION AND RELIEF IS
REQUESTED OF THE COURT.


THE PLAINTIFF IS REQUESTING THAT IF THIS DOCUMENT HAS NO ENFORCEABLE DATE/THE
FORM BE RULED AS INVALID AND THE PREVIOUS BENEFICIARY FORM, DATED DECEMBER OF
2002 BE RECOGNIZED AS THE LAST VALID FORM SUBMISSION.
                           CERTIFICATE OF SERVICE




       I HEREBY CERTIFY THAT A COPY HAS BEEN FURNISHED TO THE COURT AND TO
       ERNESTINE PHILLIPS BY MAIL DELIVERY ON September 8, 2015




                                      ROBERT YURIK

i-.-
                                  1004 JERNIGAN STREET

                                  COMMERCE, TEXAS 75428




                              X


                                      ROBERT YURIK

*
          -ni&fftiLri*fc^^-n;.^;Kft^*l*i^^'i,-_;^.^>^^ ,' ' -^- ,i~;__.


'!!•'-"

                                                                                       •1;




                                                                                te1.




                                                                                h


                                                                                -«

                                                                                :-ut




                                                                                       lv •




                                                                          '"^
                                                                                •i*e
                   CERTIFICATE OF SERVICE


I HEREBY CERTIFY THAT A COPY HAS BEEN FUNISHED TO STONEBRIDGE
LIFE INSURANCE COMPAN AND ROBERT YURIK BY MAIL DELIVERY ON
AUGUST 19, 2015




                       ERNSTINE PHILLIPS
                        104 MEADOW DR.
                      CONVERSE, TX 78109




                  BY: fc^rtagftZLs
                      ERNESTINE PHILLIPS
                                                                                ll,..u»» I
                                                 v.vi.mi r.w '"•




                                                                                             If.00               Monthly Pr^iare.          ^E
                                                                                  XPenrunr L>fo bsmnev Coop*"/                              FsHcy AfBount.
                              mat OlfMCfttfrt. «.
                                                                                                                                             $ io,oco
                              Mnatttmiht Office
                              3m W. dee *•*»»
                                                                                        APPLICATION
                              NnU TSC75                                     FOB THE WHOLE lift PAm-g-AT-86 FLAM
                                                                                                                                                 DMate
                              t ES»BakB3iE_                                                             rtfW IP             0*       «42   1i S«  H touts
                                                                                                                                              Set O touli
                                                              J m mlB0»
                              4. Mnm P D BO* 235                                 eary
                                                                                              imr



m: m
• .,*:.   - V-   • '••£•£ •
-i^" '••:,' iv}0


                               n     mm. hfmim^ nmiGMii «• untfeal ftMce. ntavnlton or tnstnrafa lor Men presson. wn



                               deficiency iiwrder or t«ttd posttm on a AtOS-rewrt Mooo wht.....-«„~....«.«««~-~. ,B" *-*
                                          any ippOcitioo
                                         f'.       rm
                                                         tor•'• Ufc  Aedfcnt or Stttmtt .www ,*cfiMAJ"*** ffggg,?,•'•••*-SSv
                                                                 ••••••——•*""»""""""""*"""""*w"
                                                                                                                     y„ n ». E*
                                                                                                                             —Z                                *
                               ntodtfi
                                                            4k* tfchnp iorlUtiotwmwQr«TOtty poltaytwkw                                     ^£vQ;lbf[Bf

                                                                                       •sag»—if*** -•*•*«»•»t-n>y-»M             'ni^m».Tj---•- -_^±
                                                                            ^.f''«^**^*^-iS£S£



                                   HKicaploft




                                               ^Hni-iwii*,Bniitir^wn.;ir' """~:--"',p 7i ^      -•—-i~-^^^^.--     -   -   •-    —




                                                                                                                                                                   1




                                   YES           'JCftmeytCiSfHt Accoont                             OB
                                                                                                                 ^ws.^^t" •-"
                                   •: My ;jr^W^/(^l?;tei^riwber is:                                                                   l)l0rttV]^fbd«i3;-^|
                                                                                                                                                    WBillHiM


                                                                 ':&'•••:




                                                                                                                                                                       i-;:wai'


                    '.»-i
    \        *




    <*       *


                               {<^STONE BRIDGE LIFE   Insurance Company
                                            2700Vtetf Run Raitwqy • Ranq,1km ZSD7SS2D0
                                                                                                                      December 03,2002




                                     DARLENE INEZ TRAINOR
                                     11S42 RANCH LANE LOT86
                                     FREDRrCKSaURG VA 22407

rf>- ".'y^.,'-:.'•;,   '-C\•:"'.'•*"/."•:

                                                                          Kr::^m]



                                     Dear DARLENE WEZ TRAINOR

                                     In order to change the beneficiary of your poBcyfcertBfcate, please provide the Wonnaflon roquested below,
                                     make e copy ot tWs form for your raoords, and retum the completed fuiin.


                                                                                                              bh prior benefioaflf; ——

                                 itianefictty (of


                                            a^afes*
-Sifftr-^




         .' v.; •.
V   ;KAbnrrtAvi




                                                                                   ^ / pita'*'-*- / 3
            <7sS TONEBRIDGE   Injurine* Company
                                                        LIFE
                 2700 Wot PUno fofcway - Ptaoo, Texas 7SQ/S3200

                                                                                                       March 30,2004



          Important Insurance Information: Open Immediately
          DARLENE !NE£ TRAINOR                                             '"'-^
          1004 JERNIGAN ST                                                  - I-
          COMMERCE TX 75428                              '                  \CTloWCriMPLCTEG
                                                                                   APR 2 0 l«W
                                                                              bMlNlSlhAMvfSU?POR
         Portcy/Certiifcarte Numti*p^72L/794438               o'n the Lifeok DARLENE INE2 TRAINOR
         Dear DARLENE INEZ

         In order to change the b<tfefigmy_oj__yodr poGcy/ceriificato, ptease provide (ho information requested befow,
         make a copy ol this Conti for your records, and return the completed form.
         BENEFiaARY CHANGE REQUEST
        I; me underelgnod pcficyovmer. do herebyrequest «w GoWipany to revoke an prior beneficiary designations and
        optional methods of settlement, if any, and chanQe me beneficiary of said poficy as tottovte Primary
        BenofidHry (or Bener<darieB), Htwing;
                     /'-,
                                             Rettifj                                StrfegtAddross, Citv, Statg.Zlo



                                                                                     2 O &S~pAx...X.0& .^/^V^:•f^.y^•
        C^heft^:tbCo^                                                         A/ Q


      •'T*J?•' ph*wiraiBjns:,hi- M-^deinReScfttiy .cKwotftt*- «ifl^'-*3MeeiMii9b' -«fv«r' eijrv printfed i^wfeabta* in thepoltey wtiteh
      •.^mt^.a-pp^tatf. urnees otherwise provided dooVe,.0te'tiroc«d»$a^lMll-6d' ptfd-'t1n:«-l6fi^,«^ni,'- When
       rnore^tban o^ p^^                                               be m8<ie sftare arid Share^ elflw, to survivorsor
       Survryor.unloss otherwise provided above. TWs ateo applies when more then orie Cbrifinffent fetfetlclafy ra
       named, ifnoiwneflclarysurV^                                                                              (hereby
       raque^. and byrecfcdmff tfO&irislnjrnerttVtto Coiripaiijih*?0by agree*, thai arty pfcv&^i'&lft-^^
       tjw policy to be subfnitted to the Comr»ny for *T«fjr$e*i|i$« df cbenge of benetldsrythoreorvbe^-vtaE^0d^-th»i'.'"':-
       de^nation oi the r^ b«^^                                                          Of me date df me rettieSt fdrS:
       atith Change, provided, traweVar, the *B*taea rt« Wflrrf retaHved and rfeooriled bythe Co7nf>afty Afiy;
       paymertt made by&frta>rn]^y pn^^.^mt:^i^^tl^6iia$in shall constituteprof^yyfftfe aSatsotite J                                      >,'/^
      ^ytmwit ana st«nr dtecharge the CWnpany from IrablEty. if a triiSt or trustedbe^&aryfe jiarrieoV 8».
      '$£S%SS! ^li^&W**!*110*** ftroat °*-«*e tti^-waw* hsyfoa. todetermtnoVmetheratestis frterteci :
       aW^Unotber^
     t&^^^B ^ B«ne^ry Cnatng>i a|tef it lias been recorded by tfte Company, «m f^ effect da Of the
         rardmu pi-thisBijoeficiary Change witliw eJtected.                                                r       i             •
      Stooatufe of Primafv ifKnrflrt              Data                 Sfgnature of Sdouct                         Batg



     csza



                                                                                                                 •'--r^,rfe.V:
\ f) <U06M^ T- fc"''""^ ,Declarant




                   WB5M.<r^i£i»;